Per Curiam.

It was improper for the People to call defendant as a witness against himself at the narcotic addiction hearing. The privilege against self incrimination can be claimed in any proceeding, whether criminal or civil, administrative or judicial, *666investigatory or adjudicatory (Matter of Gault, 387 U. S. 1, 47-48; People v. Martin, N. Y. L. J., Feb. 19, 1970, p. 14, col. 4).
The judgment of conviction should be unanimously modified on the law by vacating sentence certifying defendant to the Narcotic Addiction Control Commission, and case remanded to the District Court of Nassau County for a new trial on the issue of whether defendant is a narcotic addict, and for such further proceedings as may be appropriate; as so modified, judgment of conviction affirmed.
Concur — Hogan, P. J., Glickman and Pittoni, JJ.
Judgment modified,, etc.